Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 3/21/22 has been considered. 

Specification
The amendment to the specification filed on 5/24/22 has been entered. 

Response to Arguments
Applicant argument on Double Patenting rejection are not persuasive. Applicant is arguing the independent claim that are now amended claims 1-19 filed on 5/24/22 would not under a Double Patenting rejection under US10,838,176 and US10,247,916. However, the Examiner must respectfully disagree because the amended claims 1-13 would still necessitate a Double Patenting rejection over US US10,838,176 and US10,247,916 view of Huang et al (US 201201059575). Huang et is  discussed below in the rejection of the newly amended independent claim 1; and applicant has filed a Terminal Disclaimer to overcome the prior rejection that has been approved.

Terminal Disclaimer
The terminal disclaimer filed on 5/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10 247 916 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 5/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10 838 176 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 ,3, 4 , 6, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huang et al (US20120105975).

Regarding claim  1, Huang et al teaches an optical imaging system comprising:
a first lens (11), a second lens (12), a third lens (21), a fourth lens (22), a fifth lens (23), a sixth lens (31), and a seventh lens (32 or 40) sequentially disposed in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system,
wherein four or more lenses among the first to seventh lenses have a refractive index greater than 1.6 (see table 1),
the second lens (12) has a convex object-side surface along the optical axis, and the fifth lens (23) has a concave image-side surface along the optical axis.
Regarding claim  3, the optical imaging system of claim 1, wherein the first lens (11) has a convex object-side surface along the optical axis and a concave image-side surface along the optical axis (see table 1 and figure 1).
Regarding claim 4, the optical imaging system of claim 1, wherein the second lens (12) has a convex object-side surface along the optical axis and a concave image-side surface along the optical axis (see table 1 and figure 1).
Regarding claim  6, the optical imaging system of claim 1, wherein the fourth lens (22) has a convex object-side surface along the optical axis and a convex image-side surface along the optical axis (see table 1 and figure 1).
Regarding claim 7, the optical imaging system of claim 1, wherein the fifth lens(23) has a convex object-side surface along the optical axis. axis and a concave image-side surface along the optical axis (see table 1 and figure 1).
Regarding claim 8, the optical imaging system of claim 1, wherein the sixth lens  (32)has a convex object-side surface along the optical axis and a concave image-side surface along the optical axis (see table 1 and figure 1).

Claim(s) 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huang et al (US20130135752).
Regarding claim  1, Huang et al teaches an optical imaging system comprising:
a first lens (102), a second lens (104), a third lens (202), a fourth lens (204), a fifth lens (206), a sixth lens (208), and a seventh lens (302) sequentially disposed in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system,
wherein four or more lenses among the first to seventh lenses have a refractive index greater than 1.6 (see table 1),
the second lens (104) has a convex object-side surface along the optical axis, and
the fifth lens (206) has a concave image-side surface along the optical axis.
Regarding claim 4, the optical imaging system of claim 1, wherein the second lens (104) has a convex object-side surface along the optical axis and a concave image-side surface along the optical axis (see table 1 and figure 1).
Regarding claim 5, the optical imaging system of claim 1, wherein the fourth lens(202) has a convex object-side surface along the optical axis. axis and a concave image-side surface along the optical axis
Regarding claim 7, the optical imaging system of claim 1, wherein the fifth lens(206) has a convex object-side surface along the optical axis. axis and a concave image-side surface along the optical axis (see table 1 and figure 1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US20120105975).
Regarding claim  2. Huang et al fails to specifically disclose the optical imaging system of claim 1, wherein the first to seventh lenses are made of a plastic material. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this material since it is known lens material and lenses made with plastic can be cheaper. Additionally,the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US20130135752).
Regarding claim  2, Huang teaches that one lens is plastic.  Huang et al fails to specifically disclose the optical imaging system of claim 1, wherein the first to seventh lenses are made of a plastic material. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this material since it is known lens material and lenses made with plastic can be cheaper. Additionally,the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 14-19 are allowed.
Claim 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: applicant’s remarks filed on 5/24/22, at last paragraph of page 9 to page 12, were found persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR10-20160120451 teaches  seven lens optical system with lens having refractive index greater than 1.6 (Cited on IDS 5/24/22).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872